Citation Nr: 0600476	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1952 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for 
degenerative joint disease of the lumbar spine.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any current back 
disorder is related to active military service or any 
incident therein, and arthritis of the spine was not 
manifested for many years after service.

CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, nor may arthritis of 
the spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in June and July 2002, prior to the initial 
unfavorable RO decision in August 2002.  The content of this 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  It is therefore not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
underwent a VA examination in June 2004.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Factual Background

Service medical records show that in July 1954 the veteran 
complained of a recurring ache in the low back.  Examination 
showed no limitation of back movement and no local 
tenderness.  Straight leg raising on the left caused slight 
pain in the low back.  The examiner did not think that the 
veteran had organic back disease, and there was no evidence 
of a prolapsed disc.  Heat and salicylates were recommended 
during attacks.  In May 1957 the veteran complained of 
recurrent back pain, aggravated by strenuous work and long 
periods of standing on his feet.  It was noted that he had a 
history of back injury with noted weakness at the time of his 
original enlistment.  He was referred for an observation of 
his back pain, and the examiner indicated that the veteran 
had diffuse pain over his lower thoracic vertebrae.  The 
examiner noted that the diffuseness, cough, and chest 
tightness added up to inflammation, probably muscular, and 
secondary to a minor respiratory infection.  The recommended 
treatment included aspirin and heat to the back.  In 1958, 
prior to his discharge, the veteran underwent evaluation for 
anxiety reaction.  It was noted that, with regard to 
traumatic experiences and anxious references, the veteran 
reported having been present when an aircraft accidentally 
crashed into his ship, the USS Hopewell, in 1955.  

Private treatment records from Harris Hospital showed that in 
September 1965 the veteran was admitted to the hospital for 
back pain.  He reported that the pain had been persistent for 
three weeks prior to admission and centered in the mid-
thoracic and upper lumbar areas.  He reported that the pain 
was sudden in onset and very severe and cramping in nature.  
Examination showed chronic low grade back pain and some 
urinary difficulties.  The impression was muscle strain.  An 
X-ray showed a grossly negative dorsal spine, but it was 
noted that the examination was not satisfactory due to 
underexposure of the films, and the veteran left the hospital 
before other films could be made.  

In October 1969 the veteran was admitted to a private 
hospital, John Peter Smith Hospital, for treatment for 
unrelated medical problems.  On a review of systems it was 
noted that the veteran reported low back pain, which he 
stated had begun when he had heavy equipment fall on his back 
three years before.  He reported that the low back pain 
bothered him only occasionally, and was relieved by heat and 
rest.  

When being seen for a VA orthopedic examination in December 
1970, the veteran provided history to the effect that he had 
injured his back when a trailer house fell on him and hit him 
in the back in 1965, while he was at work.  He had no current 
complaints in the back area.  No residuals of injury to the 
veteran's low back were found.  X-ray reports indicated a 
normal lumbosacral spine series.  

On a VA treatment record dated July 2, 1971, the veteran 
complained of pain in his low back, and pain and weakness in 
the left arm.  On July 23, 1971, he complained of back pain 
that was made worse by exercise.  An X-ray of the lumbar 
spine was read as normal.  Examination showed that the 
paraspinal muscles might be in some spasm.  Medication was 
prescribed.

On VA orthopedic examination in September 1971, the veteran 
reported having pain in the entire spine.  He claimed he 
injured his back in the Navy when an aircraft crashed into 
the destroyer on which he was stationed.  He claimed that the 
aircraft's gasoline exploded, and threw him against a steel 
support.  He was not hospitalized at the time.  He also 
reported a more recent injury in 1965 when he was working on 
a trailer house and he reportedly sustained a contusion to 
his back.  Examination was entirely normal, and showed no 
evidence of bone or joint disability.  The examiner noted 
that the veteran had received a diagnosis of anxiety reaction 
in the past, and opined that the veteran had a psychoneurotic 
musculo-skeletal reaction producing his low back pain and 
upper back pain.  

The veteran is in receipt of service-connected disability 
compensation for bronchitis and an anxiety disorder.

A VA hospital summary showed that in May 1972 the veteran was 
admitted with a complaint of chronic low back pain, without 
onset of trauma, for approximately two years.  He reported 
that pain radiated primarily down the left leg.  He was 
initially seen in the outpatient clinic and was unresponsive 
to routine conservative therapy.  He was admitted for 
intensive physical therapy and underwent a course in the low 
back program, and the back pain became completely 
asymptomatic.  He continued to have some residual pain in the 
left lower extremity.  He was quite active on the ward, and 
on discharge it was felt that he had undergone approximately 
70 percent improvement.  The discharge diagnosis was low back 
pain, etiology undetermined.  

An October 1978 VA treatment record showed that the veteran 
complained of back trouble since 1971.  On examination his 
back flexed well.  He was to avoid stressful activities and 
return to the clinic in six months for a lumbar X-ray check.  

A VA hospital summary dated in November 1981 shows that the 
veteran was admitted for complaints of low back pain since an 
accident in 1955 when "his airplane crashed into the side of 
a building".  He claimed the pain went away, but had 
gradually progressed.  A complete myelogram was performed, 
which was negative.  A diagnosis of hyperreflexia and 
mechanical back pain was made.  

A November 1981 VA treatment record shows that the veteran 
complained of back pain with radiation down the back of his 
legs.  It was noted that he had been admitted to the hospital 
earlier in the month.  He was referred for a TENS unit.  

A May 2002 private X-ray showed moderate degenerative changes 
of the lumbar spine with anterior spurring and bridging at 
L3-L4, as well as degenerative changes involving the facet 
joints posteriorly at L4-5 and L5-S1.  An MRI showed 
questionable atypical hemangioma in the L5 vertebra, although 
other etiology could not be excluded.  No plain film 
abnormalities were identified in that region, and correlation 
with a nuclear medicine bone scan was recommended.  A 
subsequent bone scan showed that L5 had a normal appearance.  

In July 2003 the veteran testified at a hearing at the RO.  
He testified that his back was injured in service while he 
was on board the USS Hopewell.  He reported that an accident 
occurred where an airplane crashed into the ship and he was 
on the other side of the ship but was knocked into a metal 
railing.  He testified that he received treatment on multiple 
occasions in service for his back trouble and claimed that 
his back problems began at the time of the accident in 
service.

A VA treatment record dated in August 2003 showed that the 
veteran was seen for follow-up after an MRI of the back.  It 
was noted that an MRI and lumbar spine 
X-ray showed degenerative joint disease with degenerative 
disc disease and a facet arthropathy, with no nerve root 
involvement or impingement noted.  

On VA examination in June 2004 the veteran reported a history 
of being aboard a ship in "1956" when a plane hit the ship 
and exploded.  He reported that the explosion threw him 
against a metal rail and he struck his low back, and that two 
weeks later he developed low back pain.  He claimed he was 
treated for "strain" at the time and X-rays were negative.  
He reported that at the time of the VA examination his back 
pain was 6 out of 10 in severity, with radiation into the 
left leg.  An MRI one year before had shown degenerative 
joint disease of the lumbar spine.  The impression was 
degenerative disc disease of the lumbar spine with back pain, 
left leg radiation, minimal disability, slight progression.  
The VA examiner opined that the pain that the veteran 
currently described was "not thought to be [a] complication 
of sequence of the discomfort that he related" from service.  

III.  Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Where there is a chronic 
disease shown as such in service (or within a pertinent 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumption period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran essentially contends that he hurt his back in 
service when an airplane crashed into the ship on which he 
was stationed, and that the explosion from the crash caused 
him to be thrown against a railing.  He claims he sought 
treatment for his back pain in service, and that his current 
back disorder is related to this injury and treatment in 
service.  While the veteran's service medical records show he 
was seen for complaints of back pain in 1954 and 1957, they 
show no finding of a low back disorder and no report of any 
back injury related to a plane crash on board the ship.  On 
the contrary, in May 1957, it was noted that the veteran had 
a history of back injury with noted weakness at the time of 
his original enlistment.  There is no evidence to suggest 
that the veteran's reported back pain was anything other than 
a temporary condition.  Also, while the veteran did report 
the plane crash into his ship, that discussion was during an 
evaluation of his anxiety reaction diagnosis in 1958, and 
there was no report of any related physical injury.  

The Board is aware of the incident in which a Navy aircraft 
accidentally crashed into the USS Hopewell in 1955, and we 
have no reason to doubt the veteran's description of his 
falling into a railing and sustaining trauma to his back.  
However, there are no records associated with the claims file 
showing post-service treatment for back pain until September 
1965, more than seven years after the veteran's separation 
from service.  At that time he reported that he had 
experienced a sudden onset of back pain three weeks prior.  
There was no mention of an injury in service; there was only 
a notation that he had been discharged from service with the 
complaint of having been a little bit nervous.

Later, in 1969, he reported low back pain which he said began 
three years before when heavy equipment fell on his back.  In 
1970 he reported he had injured his back when a trailer house 
fell on his back in 1965 at work.  A VA examination and X-
rays at the time were negative, and showed no residuals of 
injury to the low back.  He continued to complain of low back 
pain in 1971 and 1972.  In 1978 he complained of back trouble 
since 1971.  In 1981 he was hospitalized for back pain, and 
reported he had low back pain since an accident in 1955 when 
"his airplane crashed into the side of a building."  
(Apparently the examiner misunderstood the veteran's account 
of the incident.)

While the veteran certainly has a current back disorder, to 
include degenerative joint disease of the lumbar spine and 
degenerative disc disease of the lumbar spine, there is no 
competent evidence showing that his degenerative joint 
disease of the lumbar spine had its onset during the first 
post-service year.  Moreover, while he has had periodic 
complaints of back pain since 1965, the Board notes that he 
did not report a back injury in service until his testimony 
in July 2003.  Prior to that he attributed his back pain to 
other unrelated causes.  What is missing in this case is 
competent medical evidence linking the veteran's current 
degenerative joint disease of the lumbar spine, or other 
current back disorder, to service.

In that regard, the Board notes that currently there is no 
medical evidence of record that relates the veteran's 
degenerative joint disease of the lumbar spine, or any other 
current back disorder, to his period of service.  A chronic 
back disorder was not reported in service, either at the time 
of the plane crash on the ship in 1955 or at the time of 
separation from service in 1958.  Furthermore, continuity of 
symptomatology in the initial post-service years has not been 
shown.  Indeed, the June 2004 VA examiner opined, after 
reviewing the veteran's claims file and examining him, that 
the pain that the veteran currently described was "not 
thought to be [a] complication of sequence of the discomfort 
that he related" from service in 1956.  There is no evidence 
of record to the contrary.

The Board recognizes that the veteran believes that his 
degenerative joint disease of the lumbar spine is the result 
of an injury and treatment in service.  The veteran's 
sincerity is not in question.  However, while he is certainly 
capable of providing evidence of symptomatology during and 
after service, he is a layperson, and as such is not 
competent to give an opinion on matters requiring medical 
knowledge, such as the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992). 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the VA examination is the only medical 
evidence of record addressing the issue of whether the 
veteran's current back disorder is related to service.  Since 
there is no other medical evidence addressing this issue, and 
the veteran has not provided medical evidence of a connection 
between his currently claimed disability and his naval 
service, the Board finds that the fair preponderance of the 
evidence is against his claim.  In reaching a decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but the evidence is not of such approximate 
balance as to warrant its application.  As the evidence 
preponderates against the claim for service connection for 
the veteran's back disorder, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


